DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a grease supply device 10” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Nakamura (JP 2016-223198).
With regard to claim 1:
Nakamura discloses a construction machine comprising:
a lower travelling body (2) (Fig. 1);


an upper slewing body (3) (Fig. 1) mounted on the lower travelling body (2)(Fig. 1) so as to be slewable, the upper slewing body including a portion forming a deck, the portion being a front-right-side portion (see Fig. 2);

    PNG
    media_image1.png
    264
    490
    media_image1.png
    Greyscale

a flexible gun hose (32) (Fig. 4) to which a grease gun (33) (Fig. 4) for grease supply is connected (see translation, par. [0030, 0031]);
a hose reel (31) (Fig. 4) disposed on a front side portion of the deck to wind the gun hose (see translation, par. [0030, 0031]); and 
a urea tank (36)(Fig. 4) that is disposed at a position rearward of the hose reel (31) (Fig. 4) on the deck and stores urea water for exhaust gas purification (see translation, par. [0033]), wherein the urea tank has a tank front surface facing frontward of the upper slewing body, the tank front surface being provided with a water inlet (36a) (Fig. 4) for resupplying urea water to the urea tank through the water inlet (see translation, par. [0035]);


    PNG
    media_image2.png
    375
    414
    media_image2.png
    Greyscale

With regard to claim 2:
Nakamura discloses the construction machine according to claim 1, Nakamura further discloses a housing box (20) (Fig. 6, par. [0029]) which is disposed on the deck and houses the hose reel (31) (Fig 4), and the urea tank (36) (Figs. 4, 6, par. [0029]) wherein the housing box has a box main body with a front opening which is opened frontward of the upper slewing body and has a front cover (24) (Fig. 9) which opens/closes the front opening, and the water inlet (36a) (Fig. 4) is oriented in a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2016-223198) in view of Tanaka et al. (JP 2015-055054).  
With regard to claim 3:
Nakamura discloses the construction machine according to claim 2, Nakamura further discloses a grease storage container (30) (Fig. 4); however, Nakamura fails to disclose a pump unit attached to the grease storage container to send out grease stored in the grease storage container, wherein the box main body has a lateral opening which opens outward in the width direction of the upper slewing body to allow the grease storage container and the pump unit to be accessed through the lateral opening, and 
Tanaka teaches that a pump unit (13a) (Fig. 3) is attached to a grease storage container (12) (Fig. 3) to send out grease stored in the grease storage container (see abstract, translation, par. [0006, 0009]), wherein the box main body (10) (Fig. 2, translation, par. [0005]) has a lateral opening (cover 10a) (Fig. 2) which opens outward in the width direction of the upper slewing body to allow the grease storage container (12) and the pump unit (13a) to be accessed through the lateral opening (see Fig. 2, translation, par. [0005]), and the housing box further has a side cover (10a) (Fig. 2) attached to the box main body (10) (Fig. 2) so as to open/close the lateral opening (see translation, par. [0005, 0040]).

    PNG
    media_image3.png
    257
    283
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    306
    315
    media_image4.png
    Greyscale



It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Nakamura by using a pump attached to the 
(see Tanaka, par. [0040]).
The modified Nakamura fails to disclose that the grease storage container is disposed rearward of the urea tank.
With regard to the location of the grease storage container, it is the examiner's position that the grease storage container is disposed rearward of the urea tank would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available space/location, as well as the size of the the grease storage container and the urea tank.  Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).

With regard to claim 4:
The modified Nakamura discloses the construction machine according to claim 3, Nakamura further discloses a flexible container hose (32) interconnecting the grease storage container (30) (Fig. 4) (translation, par. [0030]) and the hose reel (31), however, fails to disclose the container hose being laid so as to run under the urea tank.


Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30a.m. -5:30p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPT© Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747